Citation Nr: 1225091	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  10-08 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in December 2008, a statement of the case (SOC) was issued in February 2010, and a substantive appeal was received in March 2010.

In April 2012, the Veteran testified at a Board hearing.  At that time, he revoked the power of attorney for his former representative and is now unrepresented.  He also indicated at the hearing that he believed the hearing was to address a VA decision which denied payment or reimbursement for medical expenses.  He believed he had filed a notice of disagreement as to that issue.  The Board's review of the claims file and the Veteran's computerized electronic Virtual VA file did not reveal any documentation regarding a reimbursement claim or decision.  This matter is referred to the RO for clarification and any necessary action.  The only issue before the Board at this time involves the claim of service connection for hearing loss disability.  

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) was also in appellate status.  However, a July 2011 rating decision granted entitlement to service connection for PTSD.  Thus, this issue is not currently in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Board also notes that service connection for tinnitus was granted by rating decision in June 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran argues that he developed bilateral hearing loss as a result of exposure to noise trauma in service.  He specifically asserts that he was exposed to mortar and rocket explosions during combat.  The provisions of 38 U.S.C.A. § 1154(b) are therefore to be considered.  Moreover, a review of the June 2010 rating decision which granted service connection for tinnitus was based, at least in part, on noise exposure during service.  This was based on a September 2008 VA audiology examination report which related tinnitus to noise exposure during military service.  Against this backdrop, the report of a VA audiology examination in September 2008 with February 2009 and February 2010.addendum opinions appear to find that there is no link between hearing loss and service because there was no noise exposure during service.  Clarification is necessary to allow the Board to undertake informed appellate review. 

Further, certain medical records from the Social Security Administration cite to VA audiological evaluations in September 2007 and November 2007; however, copies of these evaluation reports are not available for review in the claim file, including the computerized electronic Virtual VA claims-file (the Progress Notes note that the Diagnostic Study Reports can be accessed in CPRS by selecting Vista Imaging Display from the tools menus at the top of the screen).  As VA treatment records are constructively of record; and may contain pertinent information, they must be secured.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Appropriate action (to include review of CPRS file) should be taken to obtain copies of all VA audiology evaluation reports, to specifically include audiology consulation reports in September 2007 and November 2007.  If these records are unavailable, it should be clearly documented in the claims file.

2.  After completion of the above, the RO should schedule the Veteran for another VA audiological examination to determine the nature, extent and etiology of his bilateral hearing loss.  The claims file must be provided to the examiner for review.  Examination results should be clearly reported. 

After reviewing the claims file and examining the Veteran (including eliciting a detailed history), the examiner should assume (for purposes of an opinion only) that the Veteran was exposed to acoustic trauma during service and respond to the following: 

a)  Is it at least as likely as not (i.e., a 50 percent or higher degree of probability) that the Veteran's bilateral hearing loss was manifested during or is causally related to his active duty service or any incident therein, to include noise exposure during service (which fact is to be assumed for purposes of the opinion)? 

b)  Is it at least as likely as not (i.e., a 50 percent or higher degree of probability) that the hearing loss is proximately due to or caused by the service-connected tinnitus? 

c)  Is it at least as likely as not (i.e., a 50 percent or higher degree of probability) that the hearing loss has been aggravated by the service-connected tinnitus?

The examiner should set forth reasons for the opinions with discussion, as appropriate, of the in-service and post-service evidence.  

3.  In the event the Veteran fails to report for the examination, the claims file should nevertheless be referred to an appropriate examiner for review and opinions in response to the above-posed questions. 

4.  In the interest of avoiding further remand, the RO should review the opinion to ensure that it is responsive to all of the posed questions. 

5.  After completion of the above and any further development deemed necessary by the RO, the issue of entitlement to service connection for bilateral hearing loss should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


